DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2020 has been entered.

Status of the Claims
Claims 3, 6, 17, 21, 24 and 27 are cancelled.
Claim 28 is new.
Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are pending.
Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are rejected.
Claims 1, 4, 26 and 28 are objected to.

 Applicant’s Response

Applicant's response, filed 22 October 2020 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Request for Interview under 37 CFR 1.133
	In response to the Applicant’s representative request to schedule an interview with the Examiner before issuing an office action, the Examiner contacted Mr. Matthew A. Swanson on  1 September 2021. As of the 9 September 2021 no response was received from the Applicant’s representative. 

Specification
The disclosure is objected to because of the following informalities: 
At page 10 lines 27-28 the phrase “and Fig 1B related ECG signal information” must be amended to include a period after “Fig” and to recite that Fig. 1B “shows” or “exemplifies” related ECG signal information.
At page 14 line 16, the term “trigger-preventing” should be replaced with “trigger-preventing”.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 26 and 28 are objected to because of the following informalities: 
In claim 1 line 18 the phrase “are programmed” should be replaced with “is programmed” to read: “the processing meansis programmed...”.  
In claim 1 line 21,  the colon (:) after “events” should be replaced with a comma (,).
In claim 4 lines 4 and 7  the term “represents” should be inserted between “binary value” and “non-existence” to read “the opposite value represents a non-existence of such events”. 
In claim 26 the term “heart” should be replaced with “heartbeat”.
In claim claim 28 recites: the term “occurs” should be replaced with “occur” since it is referring to events (plural).  The claim should read as follows: “.....wherein the processing means is further occur[[s]] at the same frequency of a second event in said second series of events”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “processing means adapted to detect” recited in claim 1 is interpreted as the processing unit as described in page 7, lines 10-25 of the Specification.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being 

Claim Interpretation of recitations not limiting the scope of the claims
The following recitations are not considered as limiting the scope of the claimed device and method for the reasons stated below. These include:
“.....for providing a heartbeat or muscular activity signal” in claim 1 line 3. This recitation is directed to an intended use of the heartbeat or muscular activity sensor.
“.....for providing a motion signal corresponding to movement of the person” in claim 1 lines 5-6 and  “.....for providing a motion signal” in claim 19 line 6. This recitation is directed to an intended use of the motion sensor.
In claim 1 lines 7-17, claim 2, claim 4, claim 5, claim 18 and claim 28 the recitation of the processing means being “adapted to” detect first events and to detect systematic and/or artifact noise features (claim 1), disregard periods of heartbeat or muscular activity signal that coincide with second events (claim 2), form said first series of events, form said second series of events and filter frequency components (claim 4), perform a Discrete Fourier Transform of binary series and filter common frequency components (claim 5), communicate said first series of events to a second unit (claim 18) and remove such first events from said first series of events (claim 28) are interpreted herein to mean that said processor “can”, is “capable of” or “suitable for” performing the recited functions. See MPEP 2111.04 citing Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed.Cir.2012) and In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014). Under this interpretation, any processor can perform any function given it is provided with a program or algorithm for said specifically to perform said functions the claims should be amended to recite that the processing means is “configured to” perform the recited functions.
In claim 1 lines 18-19 the recitation that the processing means “are programmed....to selectively remove such first events from said first series of events in said time span which fulfill the filtering criteria: a first event coincides with a second event in said second series of events...” is interpreted as requiring any processing means bearing instructions or a program or, having been programmed with instructions wherein said instructions or program are intended for removing first events meeting a certain criteria. The claim does not require that the processing means be configured to remove first events. 
“.....whereby a filtered heartbeat or muscular activity parameter is obtained in real-time during said time span from said heartbeat or muscular activity signal” in claim 1 lines 25-26 and in claim 19 lines 21-22. This recitation is directed to an intended outcome of removing fist events from a series of events.
“.....for determining a muscular activity parameter”  in claim 9. This recitation is directed to an intended use of the wearable electronic equipment.
“.....in order to form a filtered first series of events”  in claim 4 lines 10-11 and in claim 22 lines 10-11. This recitation is directed to an intended outcome of the filtering step.
In claim 25 the recitation that the heartbeat or muscular activity signal “contains a signal contributed by a changing contact impedance between said measurement electrodes and the skin of the person due to the movement of the measurement device”  is merely informative as to what the measured signal “contains” and is not considered as limiting the scope of the method recited in claim 19.
In claim 26 the recitation that the heart or muscular activity signal “contains a signal contributed by potential changes in the vicinity of the measurement device”  is merely informative as to what the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection of claims 19, 20, 22-23, 25 and 26 herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
A new grounds of rejection is set forth for claims 1, 2, 4, 7-16, 18 and 28 based on further consideration of the claims and the amendments herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
With regard to claims 1 and 19 the claims are drawn to a device and to a method. As such, the claims fall into one of the four statutory categories of invention.
(2A)(1): Independent Claim 1 (device) is directed to the following abstract idea which encompasses a mental processes: detect during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations and, to the following abstract ideas which encompass mathematical concepts: detect during said physical performance from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold level and remove such first events from said first series of events in said time span.
Independent Claim 19 (method) is directed to the following abstract idea which encompasses a mental processes: detecting during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations and, to the following abstract ideas which encompass mathematical concepts: detecting during said physical performance from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold level and removing such first events from said first series of events in said time span.
Dependent claim 4 (device) is directed to the following abstract ideas which encompass mental processes: form a first series of events of all first events detected as a binary series, where one binary value represents detected events and the opposite binary value a non-existence of such events and form a second series of events of all second events detected as a binary series, where one binary value represents detected events and the other binary value a non-existence of such events and to the following abstract idea which encompasses a mathematical concept: filter frequency components of said first series of events that are in common with at least one frequency component of the second series of events, in order to form a filtered first series of events.
Dependent claim 5 (device) is directed to the following abstract ideas which encompass mathematical concepts: perform a Discrete Fourier Transform (DFT) of said first binary series, perform a Discrete Fourier Transform (DFT) of said second binary series and filter common frequency components.
Dependent claim 22 (method) is directed to the following abstract idea which encompasses mental processes: forming a first series of events of all first events detected as a binary series, where one binary value represents detected events and the opposite binary value a non-existence of such events and forming a second series of events of all second events detected as a binary series, where one binary value represents detected events and the other binary value a non-existence of such events and to the following abstract idea which encompasses a mathematical concept: filtering frequency components of said first series of events that are in common with at least one frequency component of the second series of events, in order to form a filtered first series of events.
Dependent claim 23 (method) is directed to the following abstract ideas which encompass mathematical concepts: performing a Discrete Fourier Transform (DFT) of said first binary series, performing a Discrete Fourier Transform (DFT) of said second binary series and filtering common frequency components.
In claims 1 and 19, the step of detecting during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations is directed to a process that, under its broadest reasonable interpretation, covers its performance in the mind, i.e. a mental step. The determination of events in a heartbeat or muscular activity signal can be performed by observing the attributes of the signal and changes thereof. For instance, a person can visually determine whether an increase in the frequency or amplitude of the signal occurs and associate said change with an event. In particular, for a heartbeat signal the R-peack of the QRS complex can be readily identified by visual inspection of the ECG signal. In claims 1 and 19, with regard to the step of detecting systematic and/or artifact noise features, the Specification at page 13 is computed using a suitable fast Fourier transform algorithm and, that the DFT of the motion event signal indicates the frequencies at which there may be motion-induced artifacts present in the heartbeat signal. With regard to the step removing first events from a series of events that coincide with a second event, the Specification at page 16 lines 5-15 describes that this removal of events or “filtering” is performed by using the Fourier transformation of the acceleration series. As such, these steps encompass mathematical concepts. In claims 4 and 22,  the step of forming a first and a second series of events detected as binary series is a process that, under its broadest reasonable interpretation, covers its performance in the mind i.e. mental step. A person of ordinary skill would be enabled to mentally arrange a series of binary values into a sequence (i.e. sequence of 1’s and 0’s) each binary value corresponding to whether an event is present or not. In claims 4 and 22, the step of filtering frequency components of the first and second binary series involves mathematical calculations. See Specification page 6, lines 1-12. As such, said process is directed to a mathematical concept. In claims 5 and 23,  the steps of performing a Discrete Fourier Transform and filtering common frequency components involve mathematical concepts. See Specification at page 6, lines 9-16. 
 "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP Accordingly the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recites the following additional elements:
Independent Claim 1 (device): a heartbeat or muscular activity sensor, a motion sensor, a processor, record a first series of said first events and record a second series of said first events. 
Independent Claim 19 (method): measuring a heartbeat or muscular activity signal using a measurement device being at least partly positioned against the skin of the person, measuring movement of at least one part of the measurement device using a motion sensor, recording a first series of said first events and recording a second series of of said second events. 
Dependent claims 4-5 (device): there are no additional elements.
Dependent claims 22-23 (method): there are no additional elements. 
This combination of elements does not integrate the exceptions into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The steps of measuring a heartbeat or muscular activity signal and measuring movement are data gathering steps wherein said data is used in the detecting and selectively removing (abstract) steps. The step of recording events is post-solution activity nominally related to the main process. While claim 1 recites a heartbeat or muscular activity sensor and a motion sensors, these elements are recited at a high level of generality and do not impose any meaningful limits in practicing the abstract ideas. These devices are mere data gathering devices. While claims 1 and 19 recite that the abstract ideas are performed by processing means, said processing means is recited at a high level of generality and is no more than mere instructions to apply the exceptions. In particular, the combination of additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exception. None of the dependent claims recite any additional non-abstract elements. They are directed to further functions performed by the processor, to attributes of the signals measured and to structural attributes of the device.  Accordingly the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. Processing means (processors) are generic computer elements which are well understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). While claim 19 recites a heartbeat or muscular activity sensor and a motion sensor which are not generic computer elements, these elements are recited at a high level of generality and, in combination are well-understood, routine and conventional in the field of wearable monitoring. The steps of measuring heartbeat or muscular activity, measuring movement  and recording data do not amount to significantly more than the exception itself because these steps are well-understood, routine and conventional in the field of physiological and contextual monitoring. Evidence of this fact can be found in Pantelopoulos, A., & Bourbakis, N. G. (2009). A survey on wearable sensor-based systems for health monitoring and prognosis. IEEE Transactions on Systems, Man, and Cybernetics, Part C (Applications and Reviews), 40(1), 1-12 and the references cited therein. These elements do not confine the use of the abstract idea to a particular technology; they do not solve i.e. selective filtering or removal of information in a physiological signal).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejection-Response to Arguments
Applicant’s arguments filed on 22 October 2020 have been considered. The Applicant asserts the following:
1) That “in order to progress prosecution, the claims are amended herein to recite that it is systematic and/or artifact noise features that correspond to movement changes of said person which are stronger than a predefined threshold level, which are detected from the motion signal” and that “the claim as recited could not be performed in the mind of a person when the claim as a whole is considered”.
It is respectfully submitted that this argument is not persuasive. Firstly, the determination of under step 2A(1) of the patent-eligibility analysis is whether the claim recites, sets forth or describes an abstract idea and not whether the “claim as recited” can be performed in the mind. The instant claims recite the following abstract ideas “detecting during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations” (mental process), “detecting during said physical performance from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold Secondly, the recitation that the noise being detected are “systematic and/or artifact” noise features does not preclude said detecting from being an abstract idea. The Specification at page 13 lines 24-24 describes that a discrete Fourier transform (DFT) of the motion event signal is computed using a suitable fast Fourier transform algorithm and, that the DFT of the motion event signal indicates the frequencies at which there may be motion-induced artifacts present in the heartbeat signal. As such, under the broadest reasonable interpretation in light of the Specification the step of detecting systematic and/or artifact noise features includes a mathematical process and therefore said step is an abstract as a mathematical concept. Further, the Specification refers to systematic noise as “artifacts” and said “artifacts” are shown in Figure 1B (annotated by the Examiner) as elements 130 and 135:

    PNG
    media_image1.png
    320
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    553
    media_image2.png
    Greyscale



From the Figure above, it is respectfully submitted that these artifacts can be visually discerned from the motion signal 100 in Figure 1A (annotated by the Examiner) and thereby they can be detected by visual inspection. As such, the step of detecting can also encompass a mental process as well.
the mere fact that the claims may recite limitations which, for the sake of argument, will be considered mathematical concepts, does not mean that the claims are directed to said concepts. As an example, claim 19 is directed to a method of monitoring a physical performance involving both a measurement device and a motion sensor and including steps of detecting both heartbeat or muscular activity and detecting noise features of the motion signal” and that  “as such, the claims as recited appear to be directed to something very different than any potential mathematical concepts which they recite”. The Applicant then concludes that “the claims remain patent eligible under prong one of the analysis as even if they recite mathematical concepts they are not directed to such concepts”.
It is respectfully submitted that these arguments are not persuasive. Firstly, the distinction between claims that are "directed to" the recited judicial exception from claims that are not "directed to" the recited judicial exception is made under Prong Two not under Prong One. Secondly, this distinction is based on whether the claims recite elements in addition to the recited abstract ideas and whether these elements, when considered in combination, integrate the judicial exception into a practical application. The Applicant has not explained the manner in which the elements recited in addition use or apply the judicial exception in a meaningful manner to provide a practical application of the recited abstract ideas.
The rejection of claims 19, 20, 22-23, 25 and 26 has been maintained.
A new grounds of rejection has been set forth for claims 1, 2, 4, 8-16, 18 and 28 based on further consideration of the claims and the amendments herein.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1 is directed to a device comprising a heartbeat or muscular activity sensor, a motion sensor and a processing unit. The processing unit is configured to detect heartbeat or muscular activity first events and, detect from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold level and correspond to movement changes of said person, as second events. The processor is further configured to selectively remove such first events from said first series of events when a first event coincides with a second event.
Claim 19 is directed to a method comprising the steps of measuring heartbeat or muscular activity signal, measuring movement of at least one part of the measurement device, detecting heartbeat and muscular activity signals as first event and detecting from the motion signal systematic and/or artifact noise features which are stronger than a predefined threshold level and correspond to movement changes of said person, as second events. The method further comprises the step of selectively removing such first events from said first series of events when a first event coincides with a second event.
detection of systematic and/or artifact noise features which are stronger than a predefine threshold level as second events and that correspond to movement and, for the selective removal of first events which coincide with a second event in a time span. That is, the Specification must provide support for the removal of first events based on detected systematic and/or artifact noise features being stronger than a threshold.
The Applicant asserts that support for the amendments is found in Figure 1B and page 11 of the Specification as originally filed.
The portion of page 11 that refers to Figure 1B describes the following:
“Fig. 1A illustrates one preferred field of use of the invention, i.e. running, and Fig 1B related ECG signal formation. In an ideal case, the heartbeat of the runner 100 produces a clean ECG signal with easily detectable heartbeat waveforms 120 as illustrated by the uppermost graph of Fig. 1B. However, in practice, there is always random noise 135 present, as well as systematic noise, i.e., artifacts 130 induced by the movement 110 of the runner 100. In the case of rhythmic cadence, the artifacts are typically repeated periodically, following the more or less constant rhythm of the movement. The random noise 135 and artifacts 130 are illustrated by the middle graph of Fig. 1B. Thus, the real measured signal contains the sum of the real heartbeat signal and the noise and artifact signals, which is illustrated by the lowermost graph of Fig. 1B. From this sum signal, it is much more difficult to detect the heartbeats robustly than from the ideal ECG signal. Figs. 1C and 1D illustrate the problem in more detail using a theoretical example”.

This portion of the Specification and Figure 1B merely states the effect of cadence or motion-induced artifacts in a measured signal and the types of artifacts present. None of the embodiments disclosed in the Specification describe the detection of systematic and/or noise features being stronger than a threshold and, the use of said features to discard a first series of events as required by claims 1 and 19. The invention of claims 1 and 19 correspond to the embodiments shown in Figures 3B and 4A  and, described at page 14 lines 9-32, page 15 lines 21-30 and, in page 16 lines 1-4. 
Page 14 lines 9-32 describe the following: 
heartbeats or muscular activations are detected from the raw signal and recorded as events ( the detection algorithm however now taking input from step 355 explained below in order to disregard some of the potential ECG/EMG events if there is too significant motion interference). A corresponding event-based time series, i.e. ECG/EMG event signal is formed accordingly. In step 352, it is checked whether the event triggering -preveting filtering feature of the system has been activated. If not, the heartbeats or muscular activities are detected in step 352B as above. If the filtering is set active, motion signal is measured in step 354 to assist in the filtering process. Motion events fulfilling predefined criteria with respect to e.g. strength of acceleration, are detected in step 355 and information on such events is sent as input to step 351, where the simultaneousness of motion event causes a potential ECG/EMG event not to be recorded in the ECG/EMG event signal. 

Using the method of Fig. 3B, the filtering can be carried out by completely ignoring periods of the heartbeat or muscular activity signal that take place during periods of high acceleration. In other words, during acceleration peaks, the processing unit need not carry out heartbeat or muscular activity detection or at least disregard any events potentially detected.
	
Page 15 lines 21-30 describe the following:
“Motion events fulfilling predefined criteria with respect to e.g. strength of acceleration, are detected in step 305, and a corresponding motion event signal is formed. A discrete Fourier transform (DFT) of the motion event signal is computed in step 306, preferably using a suitable fast Fourier transformation algorithm. The same is carried out for the heartbeat or muscular activity signal in step 308”.
	
As such the Specification provides support for detecting motion events which correspond to strength of acceleration (periods of high acceleration) in the motion signal (second events) and for removing first events (i.e. R peaks) if said first events coincide to periods of high acceleration. The Specification does not provide support for the detection of systematic and/or artifact noise  features from the motion signal and for the selective removal of first events when said first events coincide with a systematic and/or artifact noise  features (second event). There is no description in the Specification of 
	A person of ordinary skill in the art would not have recognized that the Applicant was in possession of the invention as claimed in view of the disclosure of the of the application as filed because at the time the invention was filed the available knowledge in the field only provided algorithms for the determination of heartrate during intense exercises based on the selection of peaks above a noise level.  There was no teaching at the time of the invention for the selection of peaks based on detected systematic and/or artifact noise features. Evidence of these facts can be found in Lopez-Silva, S. M., et al; “Heuristic algorithm for photoplethysmographic heart rate tracking during maximal exercise test” (2012), Journal of Medical and Biological Engineering, 32(3), 181-188 under Sections 3 and 4 and, in the references cited therein.
	As such, the originally filed disclosure does not reasonably convey possession of the detection of systematic and/or artifact noise  features that are stronger than a predetermined threshold from the motion signal and, for the selective removal of first events when said first events coincide with a systematic and/or artifact noise  features.
For examination purposes prior art teaching or suggesting the determination or identification of motion induced artifacts and the selective removal of heartbeat or muscular activity events that coincide with said motion induced artifacts will be interpreted as meeting the claimed limitations.
Claims 2, 4, 5, 7-16, 18, 20, 22, 23, 25, 26 and 28  are rejected for depending on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 2, 4, 5, 7-16, 18-20, 22, 23, 25, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1 lines 8-9 and lines 12-13 recites: “.....detect during said physical performance from the heartbeat or muscular activity signal first events” and “.....detect during said physical performance from the motion signal systematic and/or artifact noise features”. The claims is unclear as to what information is being used to perform said detections. As explained in the claim interpretation section above, the recitation of “for providing a heartbeat or muscular activity signal” and “for providing a motion signal” are directed to an intended use of the recited sensors and do not limit the scope of the claim. To obviate this rejection, the Examiner suggests amending the claim to recite that the sensors are “configured to provide” the corresponding signals. Clarification is requested.
Claim 1 lines 12-13 and claim 19 lines 11-12 recite: “.....detect (detecting) during said physical performance from the motion signal systematic and/or artifact noise features...”. The recitation of “systematic and/or artifact noise features” when considered as “systematic and artifact noise features” is unclear as to whether the claim requires two different types of “features” (systematic noise and artifact noise) or, whether the “features” pertain to a single type of noise related to “systematic and artifact noise”.  The Specification at page 11 lies 3-4 describes “systematic noise” as being the same as “artifacts” induced by movement. The Applicant is asked to clarify the relationship between systematic and artifact noise. Clarification is requested.
In claim 1 lines 18-19 recite “wherein the processing means are programmed during said physical performance to selectively remove such first events from said first series of events in said time span”. Clarification is requested as to whether the claim requires that the processing means be “programmed” during a physical performance to selectively remove first events or, whether the claim requires that the processing means be “programmed” to remove the first events and that said “removal” is performed while the user is engaged  in the physical performance. The recitation that processing means “are programmed during a physical performance” suggests that the programming is occurring while a user is engaged in a physical activity and renders the claim indefinite. clarification is requested. 
The term "stronger" in claims 1 line 13 and claim 19 line 12 is a relative term which renders the claim indefinite.  The term "stronger than a predefined threshold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification fails to provide any guidance to what a “stronger than a predefined threshold” constitutes nor can “stronger” possibility be ascertained from the specification, since there is no disclosure of any value or percentage or, any other metric of the term “stronger”.
In claims 2 and 20, there is lack of antecedent basis in the claims for “when forming said first series of events”. Claims 1 and 19, from which claims 2 and 20 depend, respectively,  do not recite a step of forming said series of events. The claim recite “detecting first events” and “recoding a first series of said events”. Clarification is requested. 
Claim 4 lines 3 and 6 recite and claim 22 lines 3 and 6 recite: “.....form (forming) said first series of events of all first events detected as a binary series........form (forming) said second series of events of all second events detected as a binary series...”. There is lack of antecedent basis in the claim for all first/second events from the first and the second series of detected as binary series or, that any of the first and second series of events are detected as binary series. Claims 1 and 19, from which claims 4 and 22 depend, respectively recites detect (detecting) first events and record (recording) a first series of said  as second events record (recording) a first series of said first events. The lack of antecedent basis of said recitations renders the claims indefinites as to what is being “formed”.
For examination purposes, prior art teaching or suggesting converting recorded physiological and movement data into a binary signal comprising a series of “0” and “1” will be interpreted as meeting the claimed limitation.
In claim 25, there is lack of antecedent basis in the claim for “said measurement electrodes”. Claim 19, from which claim 25 depends, does not recite “measuring electrodes”. Claim 19 recites “a measuring device being al least partly positioned against the skin of the person”. Clarification is requested.
In claim claim 26 there is lack of antecedent basis in the claim for “the heart or muscular activity signal”. Claim 19, from which claim 25 depends, recites a “heartbeat or muscular activity signal”. To obviate this rejection the claim should be amended to recite “the heartbeat of muscular activity signal”. Clarification is requested.
Claims 7-18, 22-23 and 28 are rejected for depending on a rejected base claim.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claims 1-2, 7-13, 16, 18-20, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0275854 to Venkatraman (cited in the previous office action) further view US 2004/0034294 to Kimball.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.

With regard to claims 1 and 19, Venkatraman teaches a wearable electronic equipment for determining a heartbeat or muscular activity parameter of a person during physical performance (as in claim 1) and a method for monitoring a physical performance of a person (as in claim 19) (¶ 11; Figure 12A) comprising:
a heartbeat or muscular activity sensor for providing a heartbeat or muscular activity signal, respectively (as in claim 1) and measuring a heartbeat or muscular activity signal using a measurement device being at least partly positioned against the skin of the person (as in claim 19),
a motion sensor for providing a motion signal corresponding to movement of the person (as in claim 1) and measuring movement of at least one part of the measurement device using a motion sensor for providing a motion signal (as in claim 19) (¶ 5, 11, 20 and 29; Figure 12A ). The device includes a motion sensor (accelerometer or gyroscope) and a heartbeat waveform sensor (photoplethysmography sensor or ECG sensor).
a processing means adapted to:
detect (detecting) during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations, respectively, and to record (recording) first series of said first events during a time span in said physical performance (as in claims 1 and 19) (¶ 11, 247). Data from the heartbeat waveform sensor provides information on periodic components from which heart rate is determined. The heart rate of the user may be measured by counting the number of signal peaks within a time window.
detect (detecting) during said physical performance from the motion signal features which correspond to movement changes of said person as second events, and to record (recording) a second series of said second events during said time span  (as in claims 1 and 19) (¶ 22, 23). Physical activity and periods of intense activity (running) are identified from the analysis of the data provided by the motion sensor.
wherein the processing means are programmed during said physical performance to selectively remove (removing) such first events from said first series of events in said time span which fulfill the following filtering criteria: a first event coinciding with a second event in said second series of events, whereby a filtered heartbeat is obtained in-real time during said time span from said heartbeat activity signal (as in claims 1 and 19) (Abstract; ¶ 5, 11, 14, 15 and 19). The periodic component of the output data from the motion detecting sensor is used to remove a corresponding periodic component from the output data from the heartbeat waveform sensor.
The recitation of whereby a filtered heartbeat is obtained is interpreted as an intended outcome of the step of remove (removing) such first events from said first series of events and does not represent a patentable distinct limitation if the prior art teaches the steps of removing first events. Venkatraman teaches this step as just described and as such, a filtered heart rate signal is obtained.   
Venkatraman does not teach the detection of systematic and/or artifact noise features which are stronger than a predefined threshold level  (as in claims 1 and 19) that correspond to the movement changes as second events. As such, in Venkatraman the removal of fist events is not based on systematic and/or artifact noise features which are stronger than a predefined threshold level as required in claims 1 and 19. 
Kimball teaches a user-attached device for monitoring heart beats. The device comprises an sensing head with an optical sensor and a motion sensor (¶ 32 and 74-75; Figures 1 and 6). The motion sensor senses erratic motion, periodic motion or violent motions of the device. Where the detected motion lies above a particular threshold, for example in the case of extreme or violent motion of the sensing head, the signal from the motion sensor is used to generate a blanking command in the main 
Venkatraman and Kimball are directed to devices and methods for determining pulsatile characteristics of the patient (heart beat) in the presence of motions.
Thus, Venkatraman and Kimball are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Venkatraman with Kimball. One would have been motivated to do so and had a reasonable expectation of success in doing so because Kimball teaches that an advantage of detecting motion features above a predetermined threshold to disregard periods of measurement is that it prevents movements to adversely affect the measurements and corrupting the measurement process(¶ 31- 77). This aspect is of relevance to Venkatraman who is explicitly directed concerned with preventing measurements from being corrupted by motion artifacts(¶ Venkatraman ¶ 131).
With regard to claims 2 and 20, see Venkatraman at Abstract; ¶ 5, 11, 14, 15 and 19. The system discards a periodic component of the heartbeat waveform based on a corresponding periodic component of the motion sensor.
With regard to claim 7, see Venkatraman at ¶ 5.
With regard to claim 8, see Venkatraman at ¶ 5, 231, 234 and Table 1.
With regard to claim 9, see Venkatraman at ¶ 154 and 166.
With regard to claims 10-11, see Venkatraman Figure 12A.
With regard to claim 12, see Venkatraman ¶292 and Figure 14D. 
With regard to claim 13, see Venkatraman ¶ 427-428.
With regard to claim 16, see Venkatraman ¶ 5.
With regard to claim 18, see Venkatraman ¶121.
With regard to claims 25-26, limitations to what a “signal” contains are not considered as limiting the scope of the claimed method. ECG signals and other biopotential signals are associated with contact impedance at the skin interface as well as static interference for the surrounding and thus, the signals in Venkatraman inherently include these contributions. Teaching of this aspect can be found in US 2012/0123232 to Najarian at ¶ 163 (cited in the previous office action).
With regard to claim 28, Verkataman withthe provisions by Kimball teaches the removal of events occurring at the same frequency as the second events. See arguments pertaining claim 1 above.
B. Claims 4-5 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0275854 to Venkatraman in view of US 2004/0034294 to Kimball as applied to claims 1 and 19 above in further view of US 2016/0228066 to Szabados (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Venkatraman teaches a heart rate and motion monitoring system and a method. The system includes a heart rate sensor, a motion sensor and a processor, the processor is configured to use the output data from the motion sensor to remove a corresponding component of the heartbeat sensor. With the provisions by Kimball the removal of fist events is based on systematic and/or artifact noise features which are stronger than a predefined threshold level. 
form said first series of events of all first events detected as binary series, where one binary value represents detected events and the opposite binary value non-existence of such events, form said second series of events of all second events detected as a binary series, where one binary value represents detected events and the other binary value a non-existence of such events (as in claims 4 and 22). 
Szabados teaches a wearable device for monitoring heart rate and movement of the user including a processor configured to convert recorded physiological and movement data into a binary signal comprising a series of “0” and “1”. Input values greater than a threshold are set to one and otherwise set to zero (¶ 26-34, 41-43), 
Venkatrman in view of Kimball as modified and Szabados are directed to wearable devices for monitoring heart rate and movement.
Thus, Venkatraman as modified and Szabados are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Venkatraman with Szabados. One would have been motivated to do so and had a reasonable expectation of success in doing so because Szabados teaches that an advantage of data binarization is that it decreases the memory requirements and consequently reduces the hardware necessary for implementation of the wearable devices thereby providing advantages such as reduced production cost and/or manufacturing complexity (Szabados at ¶ 71).
With regard to claims 5 and 23, see Venkatraman at ¶ 170, 247.
With regard to claim 28, see arguments pertaining claim 1. Verkatama with the provisions by Kimabll teaches that the blanking signal can be used to 
C. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0275854 to Venkatraman in view of US 2004/0034294 to Kimball as applied to claims 1 and 13 above in further view of US 3,542,013 to Stephenson (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Venkatraman teaches a system for monitoring the electrical activity of the heart. Electrical activity of the heart is measured via electrodes as explain in reference to claim 13. With the provisions by Kimball the detection of features from the motion signal include noise features.
However, neither Venkatraman nor Kimball teach that the ECG electrodes are connected to a measurement circuit with input impedance of less than 50 kOhm.
Stephenson teaches a low impedance ECG pick up assembly comprising a circuit which connects ECG electrodes to an ECG reader (1, 35-50, 65-75; 2, 1-35; Figure 1). 
Venkatrman in view of Kimball as modified and Stephenson are directed to systems for monitoring electrical activity of the heart.
Thus, Venkatramani and Stephenson are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Venkatraman with Stephenson. One would have been motivated to do so and had a reasonable expectation of success in doing so because Stephenson teaches that an advantage of the low impedance ECG pick up assembly is that it eliminates baseline wander and the pickup of electrical noise thereby providing the ECG reader a distortion free signal (Stephenson at col. 1, lines 20-25 and 40-50) which is of relevance to Venkatraman who is explicitly directed to monitoring heartrate free of artifacts (Venkatraman at ¶ 5).
D. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0275854 to Venkatraman in view of US 2004/0034294 to Kimball as applied to claims 1 and 13 above in further view of US 2007/0285868 to Lindberg (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Venkatraman teaches a wearable system for monitoring electrical activity of the heart. Electrical activity of the heart is measured via electrodes as explain in reference to claim 13. With the provisions by Kimball the detection of features from the motion signal include noise features.
However, neither Venkatraman nor Kimball teach that the ECG electrodes are laminated onto a fabric structure.
The recitation of the manner in which an electrode is fabricated is interpreted as a method step which does not limit the structure of the claimed device and as such, is interpreted as intended use/design choice.
Referring to figure 2b, Lindberg teaches an ECG electrode and a method of manufacture comprising a laminated structure including a textile substrate 10 and an electrode 15 laminated thereon (¶ 25, 34, 41, 45).
Venkatraman in view of Kimball as modified and Lindberg are directed to devices comprising ECG electrodes.
Thus, Venkatraman as modified and Lindberg are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Venkatraman with Lindberg. One would have been motivated to do so and had a reasonable expectation of success in doing so because Lindberg teaches that an advantage of ECG electrodes laminated on a fabric substrate is that they are economical, durable, washable and comfortable for the patient and, that the patient's fear of test is 

35 USC 103 Rejection-Response to Arguments
Applicant’s arguments filed on 22 October 2020 have been considered. The Applicant asserts the following:
1) Verkataman teaches “detecting the intensity of user activity includes detecting running or
walking. (See Venkatraman at paragraphs 22-23)” and that “detecting intensity is not the same thing as detecting single movement events and using such for filtering as in the claimed invention”. The Applicant then concludes that “In fact, Venkatraman mentions the “detecting an intensity of user activity [0022, 0032], claims 7, 8, 23, 24; as a separate issue from detecting periodic movements”.
	It is respectfully submitted that this argument is not persuasive. The claims do not recite the detection of single movement events and the use of said events for the filtering. The claims require the detection of events form the heartbeats or muscle activations, the detection of systematic and/or artifact noise features as second events and the removal of said first events that coincide with a second event of the second series of events. This argument is not commensurate with the scope of the claims.
	2) That “Venkatraman, at most, discloses monitoring a frequency of a motion signal to determine a type of activity” and that “a detection of the frequency or periodic nature of a measured motion would not fall within the claimed invention which requires detecting noise features which are stronger than a predefined threshold level”.
	A new grounds of rejection has been set forth.
3) The arguments pertaining to the cited art to Yasim are moot since Yasim is not being relied on in the current rejection.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                            /Lori A. Clow/Primary Examiner, Art Unit 1631